Citation Nr: 1810450	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disorder, characterized as a trapezius strain.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disorder, characterized as a trapezius strain.

3.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

4.  Entitlement to an initial compensable rating for a right hand disorder.

5.  Entitlement to an initial compensable rating for a bilateral foot disorder, characterized as plantar fasciitis and pes planus. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.  

The Board notes that in an October 2017 rating decision, the RO denied service connection for muscle pain, muscle atrophy, hair loss, headaches, and a bilateral leg condition.  Shortly thereafter, the Veteran filed a timely notice of disagreement (NOD).  The RO acknowledged receipt of the NOD and indicated that a statement of the case (SOC) would be forthcoming.  As the NOD was acknowledged, a Remand to have the AOJ issue a SOC is deemed unnecessary.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The medical evidence, including the June and November 2016 VA treatment records, in conjunction with the Veteran's credible statements, suggest that his service-connected bilateral shoulder disorder has worsened since his last VA examination in March 2011.  Therefore, the Veteran should be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Cf. VAOPGCPREC 11-95 (April 7, 1995).

Next, the Veteran was afforded VA examinations in December 2014 and January 2015 to assess the nature and severity of his service-connected bilateral foot and right hand disabilities; however, these examinations were not considered by the RO in its most recent November 2013 SOC.  Moreover, medical treatment records from December 2013 to January 2018 have been obtained by the RO but were not considered by the RO in its most recent SOC.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2017).

Lastly, the Board notes that the Veteran has asserted in numerous correspondences, including in November 2014, that his service-connected disabilities significantly interferes with his ability to maintain substantial gainful employment.  The Board notes that when a veteran submits a claim for an increased rating for a service-connected disability, it is a claim for the highest rating available, to include entitlement to TDIU, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As a result, TDIU has been raised by the record and the RO must develop and adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in North Hills, California since January 2018, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder, right hand, pseudofolliculitis barbae, and bilateral foot disorders.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  The RO should undertake any other development deemed necessary in order to adjudicate the TDIU claim, including obtaining any VA examinations or opinions that are necessary to adjudicate the claim.

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


